450 F.2d 880
UNITED STATES of America, Appellee,v.Michael POLIZZI, Appellant.
No. 71-1341.
United States Court of Appeals,Ninth Circuit.
Oct. 18, 1971.

Edward P. George, Jr.  (argued), of Allen, Wilson & George, Long Beach, Cal., Edward I. Pollock (argued), of Pollock, Pollock, Fay & Baum, Los Angeles, Cal., Leonard Sacks, Pico Rivera, Cal., for appellant.
Alan Friedman, Asst. U. S. Atty.  (argued), David R. Nissen, Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, HAMLIN and KILKENNY, Circuit Judges.
PER CURIAM:


1
Under the unique circumstances of this case, Michael Polizzi was not guilty of willful disobedience of a subpoena to appear before a federal grand jury on the date therein specified.  It was therefore error to adjudge Polizzi guilty of criminal contempt pursuant to 18 U.S.C. Sec. 401(3), and to impose a fine of $7,500.


2
Reversed.